Title: John Adams to Charles Adams, 25 December 1794
From: Adams, John
To: Adams, Charles


          
            Dear Sir
            Philadelphia Decr 25. 1794
          
          Your Letter of the 22d, alledging Business as an Apology for not writing gave me more Pleasure than a long Letter would have done. Business is always an Apology, for declining Pleasure or Amusement of any kind. I Sent you, by a late Post other Tryals, Geralds, Muirs and Margarots. Geralds is worth all the rest. Mr Laing, the Council for Gerald is I Suppose the Same with Malcolm Laing Esqr who finished the Sixth Volume of Dr Henrys History of Great Britain, at the Request of his Executors.
          This History I purchased Yesterday in Six Volumes. it is on a new Plan, which is very good. The whole Work is divided into Ten Books

and each Book into Seven Chapters. Each Chapter presents the Reader with the History of one particular Object. The 1st Chapter contains the civil and military affairs. The 2. The History of Religion. The 3. The History of the Constitution. The 4. Learning & Learned Men. 5. The Arts. 6. Commerce and Navigation, Money &c. 7. Manners Customs &c
          as far as I have read I am much pleased with it.
          There is News of the Arrival at the Downs of The ship Alfred which carried your Brothers, which is a great Satisfaction, though We have no Account direct from them.
          Your Gazettes bring the Baron to Life again, I hope truly: though the Accounts of his Death were so little doubted that the senate left his Pension out of the Appropriation Bill, I thought rather prematurely. There has been a handsome Character of him in one of the Papers of this City which I was glad to see.
          As your Business increases your Studies must increase, and both will require an Application, which without daily Exercise will be dangerous to your health. The Law, is an engaging, interesting Study. No Man ever really read that is with Attention one Lawbook without desiring to read more. Hale Coke, Plouden Mansfield, Foster, Blackstone, and many others are all Sensible Men, with whom it is impossible to keep Company without learning Something. Such Conversation is of the best kind.
          If your Business will allow you, sometime in January to come and Spend a Week with me, I will bear your Expences, coming, going and while here. looking at Congress a Week, dancing once at the Assembly, going to one Levee and one Drawing Room will be an Amusement and not without Profit & Instruction.
          I am affectionately
          
            J. Adams
          
        